ELLISON, J.
(concurring). — The charter provisions involved are found in section 23 of article 9, of the charter of Kansas City. The section is lengthy and for convenience in argument has been very properly abridged by the respective counsel. So far as is necessary for a construction of the section as applicable to *196this case we need only notice five clauses which we designate as first, second, third, fourth and fifth:
1. ‘ ‘ Such taxbills when issued shall be payable and collectible as follows: The first installment shall become due and collectible on the 31st day of May next succeeding the date of issue of the taxbills, provided, that if such period is less than thirty days after the issue of the taxbills, then the first installment shall become due and collectible on the 31st day of May of the next year; the second installment shall become due and collectible in one year; the third installment in two years, and the fourth installment in three years after the first installment is due and collectible, as above mentioned. ’ ’
2. “When any installment becomes due and collectible, as herein provided, interest thereon and oh all unpaid installments shall be due and collectible to that date. ’ ’
3. “If any installment of such taxbills or interest thereon be not paid when due, then all the remaining installments shall immediately become due and collectible.”
4. ‘ ‘ The lien of all taxbills issued under this section shall continue for a period of one year after the last installment specified therein shall have become due and payable and no longer.”
5. “And no default in the payment of any previous installment shall operate to diminish the period during which such lien shall continue.”
The principal and interest of the third installment, and the interest for the third year on the fourth installment, were defaulted more than a year before this action was brought; but the principal of the fourth installment was defaulted within less than a year of bringing the action.
Defendant contends that the default of the third year’s interest of the fourth or last installment caused it to become due and that more than a year having elapsed before bringing suit, the lien of both the third *197and fourth installments is barred. I think not. The second clause of the section of the charter provides that when an installment becomes due, the interest thereon and on each of the other installments shall also be due, but no penalty is added for non-payment of such interest.
But the third clause does provide a penalty, viz., that if any installment, and the interest on such installment, shall not be paid when due, then all the remaining installments will become due. The installments are not made to become due before the time specified on their face by a default of the annual interest on any installment which is itself not due on its face. There may be a default in payment of the annual interest on installments not due, and it will not affect them. The only default of interest which will alter the face of such future installments is a default in the payment of the principal or interest of an installment which has become due, for so the charter reads.
The third clause of the charter matures all the remaining installments on a default of one for the purpose of collecting the taxbill, if the holder so elects. But under the fourth and fifth clauses, if he does not so elect, the lien of the taxbill continues for a year after the last installment becomes due, unaffected by a default in any of the installments due previous to the last one, that is to say, shall become due on its face.
I concur in reversing the judgment and remanding the cause.